COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS
                                  §
 EX PARTE: GLORIA SANDOVAL                      No. 08-18-00128-CR
                                  §
                                                  Appeal from the
                                  §
                                               409th District Court of
                                  §
                                             of El Paso County, Texas
                                  §
                                                (TC# 20130D02504)
                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF AUGUST, 2018.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.